In an action to recover damages for personal injuries, the plaintiffs appeal from an order of the Supreme Court, Suffolk County (Pitts, J.), dated September 16, 2011, which denied their motion for summary judgment on the issue of liability.
Ordered that the order is affirmed, with costs.
The Supreme Court properly denied the plaintiffs’ motion for summary judgment on the issue of liability. The evidence submitted in support of the motion did not establish that the plaintiff driver was free from comparative fault, and that the defendant driver’s alleged violation of Vehicle and Traffic Law § 1142 (a) was the sole proximate cause of the accident (see Reyes v Marchese, 96 AD3d 926, 927 [2012]; Simmons v Canady, 95 AD3d 1201, 1203 [2012]; Matamoro v City of New York, 94 AD3d 722, 722-723 [2012]). In light of the plaintiffs’ failure to meet their prima facie burden, we need not consider the sufficiency of the defendants’ opposition papers (see Alvarez v Prospect Hosp., 68 NY2d 320, 324 [1986]). Mastro, J.P., Dickerson, Lott and Austin, JJ., concur.